The disclosure is objected to because of the following informalities: It is noted that applicants’ amendment has deleted paragraphs [0022] & [0070] in their entirety. Accordingly in view of these deletions, it appears that the paragraph numbers subsequent to paragraph [0021] need to be renumbered for consistency. Moreover, note that the deletion of paragraphs [0022] & [0070] removes descriptive subject matter pertaining to what is depicted in existing “FIG. 10F” (i.e. side view of the pressure barrier), which appears to be relevant to the description of the invention.  Appropriate correction is required.
The drawings are objected to because the apparent relabeling of the graph in existing “FIG. 10G” to be designated as --FIG. 10F-- appears to be improper since an existing “FIG. 10F” is already present in the application (i.e. see the replacement sheet for FIG. 10F filed 28 May 2021) and thus replacing the existing “FIG. 10F” with the relabeled --FIG. 10F-- would then remove the depictions (i.e. a side view of the pressure barrier) in existing “FIG. 10F” and leave two identical graphs in its place (i.e. relabeled FIG. 10F & existing FIG. 10G would be identical graphs). Accordingly, in view of the above circumstances, the replacement drawings (i.e. FIGS. 3B & 10F) are disapproved and thus cannot be entered. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reaction chamber (i.e. claim 1) still must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification still needs to provide a corresponding description of the reaction chamber as recited in claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 11, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 7, note that the recitation of the “window” being “positioned … at one or more angles” is vague in meaning, especially since the inventive window appears to be set at a –
In claim 3, note that it is unclear in what way “propagation of wave energy” is modified “base on the one or more angles”. Appropriate clarification is needed.
In claim 16, note that the recitation of “an “E” or an “H” and” appears to be an incomplete recitation (i.e. what feature or property is the “E” & “H” associated with) and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 6, line 3, note that --wherein the average dielectric constant that changes is-- should be inserted prior to “an” for an appropriate characterization.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Edson and Ferguson et al (all references of record). 

Edson exemplarily discloses a waveguide (e.g. rectangular waveguide (5) in FIG. 1) in which an inclined or angled pressurized window (i.e. 10), formed by mica or polystyrene is disposed therein. Accordingly, by slanting or angling the window within the waveguide results in reducing reflections due to irregularities in impedance.
Ferguson et al (i.e. FIG. 2) discloses a window comprised of three dielectric panes (i.e. 16, 18, 20) disposed along a longitudinal direction, wherein the dielectric pane (20) has a high dielectric constant and panes (16, 18) have low dielectric constants to thereby provide for improved impedance matching.
Accordingly, it would have been obvious in view of the references, taken as a whole, to have modified the windows in Wolf to have taken the form of angled or slanted windows, such .
Applicant’s arguments, see pages 13 & 14 of the arguments, filed 24 August 2021, with respect to the rejection(s) of claim(s) 1-5, 13, 14, 18-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited Ferguson et al reference, teaching an average dielectric constant that changes along the energy propagation direction, taken in obvious combination with the reaction chamber taught by Wolf and the slanted/angled window taught by Edson, for reasons set forth in the above prior art rejection.
Additionally, applicants’ should note the objections to the specification and drawings set forth above regarding the issue of improperly relabeled “FIG. 10F” and the deletion of .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee